 



Exhibit 10.4
PEERLESS MFG. CO.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
                    , 20      is entered into between PEERLESS MFG. CO., a Texas
corporation (the “Company”), and                                         
(“Grantee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Peerless Mfg. Co. 2007 Stock Incentive
Plan (the “Plan”).
W I T N E S S E T H:
     A. Grantee is a non-employee director of the Company; and
     B. Pursuant to the terms of the Plan, on                     , 20      (the
“Date of Grant”), Grantee was granted shares (“Restricted Stock”) of the
Company’s common stock, par value $1.00 per share (“Common Shares”);
     NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:
     1. Grant of Restricted Stock. The Company hereby grants to Grantee,
effective as of the Date of Grant,                      shares of Restricted
Stock, which shares are immediately nonrestricted and nonforfeitable as of the
Date of Grant.
     2. Dividend, Voting and Other Rights. Grantee shall have all of the rights
of a shareholder with respect to the shares of Restricted Stock, including the
right to vote the shares of Restricted Stock and receive any cash dividends that
may be paid thereon.
     3. Communications. All notices, demands and other communications required
or permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

     
     If to the Company, at:
  the Company’s principal executive office, addressed to the attention of the
Secretary
 
   
     If to Grantee, at:
  Grantee’s address provided by Grantee on the last page hereof

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.
     4. Interpretation. The interpretation and construction of this Agreement by
the Board shall be final and conclusive. No member of the Board shall be liable
for any such action or determination made in good faith.

 



--------------------------------------------------------------------------------



 



     5. Amendments. The Plan or this Agreement may be amended, suspended or
terminated in accordance with the applicable provisions of the Plan.
     6. Integration. The shares of Restricted Stock are granted pursuant to the
Plan. Notwithstanding anything in this Agreement to the contrary, this Agreement
is subject to all of the terms and conditions of the Plan, a copy of which has
been made available to Grantee and is available upon request to the Secretary at
the address specified in Section 3 hereof and which is incorporated herein by
reference. As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the shares of Restricted
Stock.
     7. Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     8. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Texas, without regard to conflict of
laws principles thereof.
     9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

              PEERLESS MFG. CO.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the shares of Restricted Stock subject to the applicable
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

                 
Date:
               
 
               
 
          Grantee    

GRANTEE:   Please complete/update the following information.

     
Name:
   
 
   
 
   
Home Address:
   
 
   
 
   
 
   
 
   
 
   
 
   
Social Security Number:
   
 
   

